Citation Nr: 0305650	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  96-48 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for a psychiatric disorder.

In a November 1997 decision, the Board, in pertinent part, 
denied service connection for a psychiatric disorder, 
determining that the veteran had not submitted a well-
grounded claim.  The veteran appealed the decision to The 
United States Court of Appeals for Veterans Claims (Court).

In a July 2000 order, the Court affirmed the Board's denial 
of service connection for a psychiatric disorder, which 
judgment was entered in August 2000.  The veteran appealed 
the decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  At that time, the 
Secretary filed an unopposed motion to remand for compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), which the Federal 
Circuit granted in February 2001.

When the case was returned to the Court, it recalled its 
August 2000 judgment, revoked its July 2000 single-judge 
order, vacated the November 1997 Board decision to the extent 
that it denied service connection for a psychiatric disorder 
based on the lack of submitting a well-grounded claim, and 
issued an order in its stead remanding the veteran's claim 
back to the Board for readjudication under the new law 
consistent with the order.  This order was issued in March 
2001.

In August 2001, the Board remanded the claim to the RO for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 




FINDING OF FACT

There is no competent evidence of a nexus between the 
diagnosis of anxiety neurosis with dysthymia and service.


CONCLUSION OF LAW

Anxiety neurosis with dysthymia was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the September 1996 
statement of the case, the November 1997 Board decision, and 
the March 2002 letter to the veteran.  Specifically, in the 
September 1996 statement of the case, the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.303, which 
informed the veteran of the evidence necessary to establish 
service connection for a disability.  In the November 1997 
decision, the Board told the veteran that he needed to bring 
forth evidence of a current disability, evidence of 
incurrence or aggravation of a disease or injury in service, 
and evidence of a nexus, or link, between the inservice 
disease or injury and the current disability.  While the 
Board determined that the veteran had not submitted a well-
grounded claim (which standard is no longer applicable); it 
accurately informed the veteran that he had failed to provide 
competent evidence of a nexus between the post service 
diagnosis of anxiety neurosis with dysthymia and service.  
Such informed the veteran of the evidence necessary to 
establish service connection for a psychiatric disorder.  In 
the March 2002 letter, the RO essentially reiterated what the 
Board stated; however, the RO indicated that the service 
medical records did not necessary have to show the disease or 
injury in service and addressed presumptive service 
connection.  The RO also told the veteran that evidence of a 
current disability did not necessarily require medical 
evidence.  Therefore, the Board finds that VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  See id.  
Initially, it must be noted that the veteran's attorney had 
alleged that VA had failed in its duty to assist by not 
obtaining private medical records that the veteran had 
alleged existed.  The RO had obtained VA treatment records 
and VA examination reports and had obtained most of the 
private medical records that the veteran had alleged were 
relevant to the issue of service connection for a psychiatric 
disorder.  The purpose of the August 2001 Board remand was to 
assist the veteran in obtaining private medical records from 
Dr. Gordon Ira and St. Lukes Hospital.  In the March 2002 
letter, the RO told the veteran that he should complete the 
enclosed VA Forms 21-4142, Authorization and Consent to 
Release Information to VA, for both Dr. Ira and St. Lukes 
Hospital so that it could obtain those records for him.  The 
RO also informed him that he could tell it about any 
additional evidence that the veteran felt was relevant to his 
claim and that VA would attempt to obtain it.  The RO asked 
that the veteran provide the information within 60 days.  

In a January 2003 VA Form 119, Report of Contact, it shows 
that a VA employee called the veteran to ask if he had 
responded to the March 2002 letter.  She stated that the 
veteran indicated he had remembered the letter, but had not 
sent anything to VA.  The VA employee noted that the veteran 
told her that as to both Dr. Ira and St. Lukes Hospital, that 
he had spoken with them and they told him that they did not 
have records that old.  She stated that he indicated they had 
been destroyed.  The Board finds that VA has no further duty 
to attempt to obtain these records.  VA has given the veteran 
an opportunity to assist it with obtaining these records, and 
the veteran has not completed the necessary forms.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The RO 
also obtained the veteran's VA medical records from the VA 
Medical Center in St. Petersburg, Florida.  Additionally, VA 
has obtained the private medical records that the veteran had 
indicated existed.  The veteran has not alleged that there 
exists any records that VA has not obtained.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo a VA examination related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Service medical records reveal no complaints, treatment or 
diagnoses relating to a psychiatric disability.  September 
1965 and May 1968 reports of medical examination revealed 
that psychiatric evaluations were normal.  

Private treatment records dated in 1981 reveal complaints of 
nervous episodes, headaches, and palpitations, while 
undergoing an evaluation for hypertension.  A referral by 
J.C. Whang, M.D., for further evaluation of the veteran's 
hypertension, dated in September 1981, noted complaints of 
fatigue, irritability, and nervousness.  Office progress 
notes dated from 1984 to 1993 reveal treatment for 
disabilities not related to a psychiatric disorder.  

Private treatment records dated from 1993 to 1996, reveal 
treatment for disabilities not related to a psychiatric 
disorder.  A February 1994 and May 1995 record listed along 
with other diagnoses, including hypertension, an assessment 
of anxiety.  

A May 1996 VA examination report shows that the examiner 
noted that the veteran had a depressed mood and blunted 
affect.  He noted that the veteran had anxiety related to 
substantial medical and financial difficulties.  The veteran 
provided a history of being hospitalized in 1994 at a mental 
health center in Jacksonville, Florida, after suffering a 
"nervous breakdown."  The examiner entered a diagnosis of 
anxiety neurosis with dysthymia due to mounting physical and 
financial problems.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for a 
psychosis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
grant of service connection for a psychiatric disorder, 
diagnosed as anxiety neurosis with dysthymia.  The service 
medical records are silent for any findings or diagnoses of a 
psychiatric disorder.  There is no evidence of record to show 
that a psychosis may have been manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  Finally, the veteran has not brought forth 
competent evidence of a nexus between the current diagnosis 
of anxiety neurosis with dysthymia and service.  In fact, 
there is evidence to the contrary.  In the May 1996 VA 
examination report, the examiner attributed the veteran's 
anxiety neurosis with dysthymia to his mounting physical and 
financial problems.  This does not provide a nexus between 
the psychiatric diagnosis and service.  Thus, without 
competent evidence of a nexus between the diagnosis of 
anxiety neurosis with dysthymia and service, service 
connection for cannot be granted.  

Although the veteran has asserted that he has a psychiatric 
disorder, which is related to service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for a psychiatric disorder, diagnosed as anxiety neurosis 
with dysthymia, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a psychiatric disorder, diagnosed as 
anxiety neurosis with dysthymia, is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

